WADKINS v. STATE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:WADKINS v. STATE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




WADKINS v. STATE2022 OK CR 1Case Number: F-2018-790Decided: 01/20/2022ROBERT ERIC WADKINS, Appellant v. THE STATE OF OKLAHOMA, Appellee.
Cite as: 2022 OK CR 1, __  __


 


ORDER GRANTING MOTION FOR PUBLICATION 


¶1 This Court handed down an Opinion in the above-styled case on October 28, 2021. The opinion addressed Wadkins's meritorious claim that the State of Oklahoma lacked jurisdiction over the charged crimes because he is an Indian and the crimes occurred in Indian Country. On November 18, 2021, Wadkins, by and through his counsel Chad Johnson, filed a motion requesting publication of the opinion in this matter.
¶2 For good cause shown, the Court GRANTS the request for publication, and the Opinion, as corrected, is hereby released for publication.
¶3 IT IS THEREFORE THE ORDER OF THIS COURT that the Opinion, as corrected and paragraphed, is hereby AUTHORIZED FOR PUBLICATION.
¶4 The Clerk of this Court is directed to transmit a copy of this order to the Court Clerk of Choctaw County; the District Court of Choctaw County, the Honorable Gary L. Brock, Special Judge; and counsel of record.
¶5 IT IS SO ORDERED.
¶6 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 20th day of January, 2022.

/S/SCOTT ROWLAND, Presiding Judge


/S/ROBERT L. HUDSON, Vice Presiding Judge


/S/GARY L. LUMPKIN, Judge


/S/DAVID B. LEWIS, Judge

ATTEST:
/s/John D. Hadden
Clerk

 


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA